*58OPINION.
Trammell :
The sole issue raised in these proceedings is the March 1, 1913, value of the American Steam Laundry Co.’s stock. The respondent has determined that said stock had a fair market value on said date of $20,000, whereas petitioners contend that the stock had a value at that time of $45,000.
We are not informed by the evidence as to the value of the corporate assets at the basic date, nor the amount of the net earnings of the corporation at that time. No books of account or records of its business were kept by the corporation prior to 1911, and we have no information as to what is shown by the books opened in that year. The American Steam Laundry Co. appears to have been a close corporation, all of its stock being owned from organization to the date of sale in 1919 by the four brothers who are the petitioners herein. None of the stock was sold prior to 1919, and the evidence with respect to the total amount of money invested in the business or the value of the assets at any time is very uncertain and indefinite.
The evidence in the record does not convince us that the stock had any value in excess of that determined by the respondent. Accord-mgly, the determination of the respondent is approved.

Judgment will be entered for the respondent.

Considered by Sieeicin and Morris.